Citation Nr: 0726801	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  02-17 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for heartburn, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for diarrhea, to 
include as due to an undiagnosed illness.

3.  Entitlement to a disability rating in excess of in excess 
of 10 percent for residuals of right knee injury.

4.  Entitlement to a disability rating in excess of in excess 
of 10 percent for thoracolumbar spine scoliosis.

5.  Entitlement to a disability rating in excess of in excess 
of 10 percent for degenerative disc disease of the cervical 
spine.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from June 1985 to May 1997, 
including a period of service in the Southwest Asia theater 
of operations from October 1990 to April 1991.

The claims of entitlement to increased ratings come before 
the Board of Veterans' Appeals (Board) on appeal from an 
August 2002 rating determination of a Regional Office (RO) of 
the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in August 2002, a statement of the 
case was issued in September 2002, and a substantive appeal 
was received in October 2002.

The claims of entitlement to service connection come before 
the Board on appeal from a July 2005 rating determination of 
a VA RO.  A notice of disagreement was received in November 
2005, a statement of the case was issued in July 2006, and a 
substantive appeal was received in July 2006.

The Board notes that the veteran has submitted 
correspondence, received in September 2006, which might be 
construed as expressing a desire to limit his increased 
ratings appeals to only the claim involving his thoracolumbar 
spine.  The veteran's intent is not entirely clear in this 
correspondence, and subsequent correspondence from the 
veteran's representative continues to address all of the 
increased ratings claims for which the veteran originally 
perfected appeals.  The Board does not find that the veteran 
has clearly withdrawn any issues on appeal; however, as this 
case is being remanded, this matter is hereby referred to the 
RO for any appropriate action to clarify whether the veteran 
intends to withdraw any of the issues currently considered to 
be in appellate status.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With regard to the veteran's claims of entitlement to service 
connection for heartburn and diarrhea, to include as due to 
an undiagnosed illness, the Board observes that service 
connection may be established for a chronic disability 
manifested by certain signs or symptoms which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more not later than December 31, 2011, and which, 
by history, physical examination, and laboratory tests cannot 
be attributed to any known clinical diagnosis.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a)(1).  Consideration of a 
veteran's claim under this regulation does not preclude 
consideration of entitlement to service connection on a 
direct basis.  In this case, the Board believes that further 
development is required to allow for proper appellate review 
of the claims on direct bases.

Specifically, the Board observes that the veteran's service 
medical records contain evidence of pertinent complaints and 
symptomatology during service.  The VA examination reports 
currently of record, including two pertinent October 2004 VA 
examination reports, do not offer an etiology opinion 
addressing whether these in-service symptoms were likely 
manifestations of any currently diagnosed chronic disease.  A 
June 1987 service medical report shows that the veteran was 
treated for symptoms featuring a four week history of 
"burning epigastric ache" and diarrhea.  A May 1988 service 
medical report shows that the veteran was treated for 
symptoms including nausea and diarrhea.  A December 1991 
service medical report shows that the veteran was treated for 
symptoms involving a 4 month history of "upset stomach" and 
some "diarrhea off and on."

The October 2004 VA examinations conducted in connection with 
these service connection claims appear to have been focused 
upon current findings rather than an evaluation of likely 
causal relationship to service.  As the veteran's claims of 
entitlement to service connection must be considered on 
direct bases, and as there is evidence of pertinent 
symptomatology for both claims during service, the Board 
believes that a medial opinion evaluating the likelihood of a 
causal relationship to service is required for each claim 
before proper appellate review may proceed.

With regard to the veteran's claims of entitlement to 
increased ratings for several service connected 
musculoskeletal disabilities, the Board has determined that 
the most recent VA examination report of record addressing 
these claims is inadequate for rating purposes.  When 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability, and incoordination.  However, 
the June 2006 VA fee-basis examination report does not 
address these factors in a manner which the Board is able to 
clearly interpret for fair review of the veteran's claims.

Ranges of motion are reported for the right knee, for the 
thoracic spine, and for the cervical spine; these ranges of 
motion are reported in degree and with designation of the 
degree at which "pain occurs."  The format and arrangement 
of these reports are generally consistent with a previous VA 
examination report of record for these issues on appeal, 
dated December 2004 and authored by the same physician.  
However, the Board notes that there are many substantial 
differences between these two reports with regard to the 
specific ranges of motion reported and the associated medical 
findings; several ranges of motion appear to have decreased 
between the reports while several others appear to have 
increased.

More significantly, the Board notes that the June 2006 VA 
examination report introduces new language to indicate that 
each pertinent joint's function is now "additionally limited 
... after repetitive use" by "pain."  In contrast, the 
December 2004 VA examination report did not indicate any 
additional limitation associated with repetitive motion at 
that time, but rather attributed all functional loss to pain 
and reported the pain-free range of motion.

If the June 2006 VA examination report is to be understood to 
describe that the veteran's pertinent joints are functionally 
limited not only by consistent pain, but also now by 
additional pain associated with repetitive use, then such 
additional limitation on repetitive use must be taken into 
account in rating the veteran's disabilities.  However, the 
Board is unable to arrive at a clear understanding of the 
examiner's findings with regard to the extent of the reported 
additional limitation.  Each report of additional functional 
loss in a pertinent joint is followed with the statement 
"The above factors additionally limit the joint function by 
For the purpose of this report, zero degrees is the rating, 
though please note that this is pure speculation."  Without 
a detailed exploration of the various interpretations which 
might be reasonably derived from this language, the Board 
simply comments that it appears that a crucial medical 
finding is not presented with sufficient clarity to support a 
proper final appellate determination for the several affected 
claims.

Thus, with regard to each of the three increased rating 
claims on appeal, the Board is unable to extract a clear 
meaning for the reported medical findings in the June 2006 VA 
examination report.  In the Board's view, the statements 
appear to be affected by an error in generating the report 
and are possibly contradictory or unreliable as presented; 
they fail to clearly depict the degree of additional 
functional loss attributed to pain on repetitive motion.  
Without clarity regarding this medical data, the Board is 
unable to properly apply the diagnostic criteria applicable 
to the veteran's disabilities on appeal.

Finally, the Board notes that the veteran has sent a packet 
of some of his most recent VA treatment records to the Board.  
It appears that there may be additional VA treatment reports, 
not yet of record, for treatment subsequent to the last 
occasion upon which the claims-folder was officially updated.  
Thus, as this case is being remanded for other reasons, the 
Board believes it is reasonable to update the VA treatment 
reports in the claims-folder to ensure that all of the 
pertinent VA medical reports are included and considered in 
this appeal.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain the records of 
all treatment related to the veteran's 
disabilities on appeal from the VAMC in 
Houston, Texas, as dated from May 2006 to 
the present.

2.  The veteran should be scheduled for an 
appropriate VA examination to determine the 
nature and etiology of his claimed 
heartburn symptoms, to include as may be 
related to the veteran's diagnosed GERD.  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  Any 
medically indicated special tests should be 
accomplished.  After reviewing the claims 
file and examining the veteran, the 
examiner should respond to the following:

     a)  Please identify each current 
diagnosis found in the veteran which 
manifests in symptoms of heartburn?

     b)  For each current diagnosis of 
chronic acquired disability manifesting in 
symptoms of heartburn, please state 
whether it is at least as likely as not (a 
50% or higher degree of probability) that 
the disability was manifested during the 
veteran's active duty service or otherwise 
caused by the veteran's service.  In 
answering this question, please discuss 
any relevant service and post-service 
medical records, including the documented 
reports of possibly pertinent 
symptomatology in service dated June 1987, 
May 1988, and December 1991.

3.  The veteran should be scheduled for an 
appropriate VA examination to determine the 
nature and etiology of his claimed diarrhea 
symptoms.  It is imperative that the claims 
file be made available to the examiner for 
review in connection with the examination.  
Any medically indicated special tests 
should be accomplished.  After reviewing 
the claims file and examining the veteran, 
the examiner should respond to the 
following:

     a)  Please identify each current 
diagnosis found in the veteran which 
manifests in symptoms of diarrhea?

     b)  For each current diagnosis of 
chronic acquired disability manifesting in 
symptoms of diarrhea, please state whether 
it is at least as likely as not (a 50% or 
higher degree of probability) that the 
disability was manifested during the 
veteran's active duty service or otherwise 
caused by the veteran's service.  In 
answering this question, please discuss 
any relevant service and post-service 
medical records, including the documented 
reports of possibly pertinent 
symptomatology in service dated June 1987, 
May 1988, and December 1991.

4.  The veteran should be scheduled for an 
appropriate examination or appropriate 
examinations to ascertain the severity of 
his service-connected disabilities of the 
right knee, thoracolumbar spine, and 
cervical spine.  The claims file should be 
made available to the examiner(s) for 
review in connection with the 
examination(s).  The examiner(s) should 
clearly report limitation of motion in 
degrees.  The examiner(s) should also 
report (in degrees) the point at which 
pain is elicited on range of motion 
testing.  The examiner(s) should also 
comment on whether there is any additional 
functional loss due to weakness, fatigue 
and/or incoordination, including during 
flare-ups or upon repetitive motion.  Any 
additional function loss found should be 
clearly discussed and the veteran's 
functional ranges of motion should be 
clearly reported after accounting for all 
function loss (in degrees of motion, to 
the extent possible).

5.  After completion of the above, the RO 
should review the expanded record and 
determine if the claims on appeal can be 
granted.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



